                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF INDIANA
                    TERRE HAUTE DIVISION

MARCUS D. WRIGHT,                    )
                                     )
                      Plaintiff,     )
                                     )
                 v.                  ) No. 2:21-cv-00215-JPH-MG
                                     )
T. J. WATSON, et al.                 )
                                     )
                      Defendants.    )

          ORDER DENYING MOTIONS FOR COUNSEL,
               DENYING MOTION FOR LEAVE
             TO PROCEED IN FORMA PAUPERIS,
        AND DISMISSING ACTION WITHOUT PREJUDICE

     Marcus DeShawn Wright, 1 an inmate at the United States

Penitentiary in Terre Haute (USP Terre Haute), brings this action

against the warden, the United States Attorney General, and the

"U.S. Prosecutor of San Antonio, Texas." He seeks leave to proceed in

forma pauperis and the appointment of counsel.

     Wright is not in imminent danger of serious physical injury, and

he has previously brought three or more actions in federal court that

were dismissed as frivolous or for failure to state a claim upon which


1 As discussed below, Wright asserts that he has difficulty reading
standard-sized fonts. Dkt. 8 at 2. The Court has used size-14
Bookman Old Style font for this Order.
relief may be granted. See 28 U.S.C. § 1915(g). His motion for leave

to proceed in forma pauperis therefore must be DENIED. And because

Wright has no means to pay the filing fee, this action is DISMISSED

without prejudice. Finally, the motions for counsel are DENIED

because Wright was competent to bring this action without the

assistance of counsel.

                             I.    Background

     A.        Prior Federal Litigation

     Wright was in Texas state prison in the 1990s and early 2000s

when he filed a handful of actions in federal court. At least three of

those were dismissed as frivolous or for failure to state a claim upon

which relief may be granted. See Wright v. West, No. 1:97-cv-00679,

dkts. 24 and 25 (E.D. Tex. July 15, 1999); Wright v. Dehoyas,

No. 1:01-cv-00421, dkts. 7 and 8 (E.D. Tex. Dec. 13, 2001); Wright v.

Webb, No. 7:00-cv-00128, dkts. 9 and 10 (N.D. Tex. Apr. 29, 2002).

When he attempted to file another federal action, the district court,

citing    28    U.S.C.   §   1915(g),   denied   him   leave   to   proceed

in forma pauperis. Wright v. Livingston, No. 4:06-cv-03446, dkt. 8

(S.D. Tex. Nov. 22, 2006).



                                        2
     Wright has been in custody of the Federal Bureau of Prisons

since 2015. See United States v. Wright, No. 5:13-cr-00806, dkt. 347

(W.D. Tex. Mar. 6, 2015) (sentencing order). He has recently filed

several   emergency    motions   for   preliminary   injunctions   and

temporary restraining orders—but never any complaints—in this

Court and the Middle District of Florida. 2 These motions were all

denied, except for the most recent, which was voluntarily dismissed.

     B.    This Case

     In May 2021, Wright filed another emergency motion for

preliminary injunction and temporary restraining order, prompting

the clerk to open this action. Dkt. 1. Wright has since filed a

complaint, a motion to supplement the complaint, a motion for leave

to proceed in forma pauperis, and two motions to appoint counsel.

     Wright alleges in his complaint that Malcolm Copeland, a

former co-defendant who believes Wright to be a "snitch," is also in

custody at USP Terre Haute. Dkt. 6 at 3−4. From September 16,



2See Wright v. Custodian, No. 5:20-cv-00021 (M.D. Fla.); Wright v.
U.S. Attorney General, No. 5:20-cv-00113 (M.D. Fla.); Wright v.
Warden, No. 5:20-cv-00119 (M.D. Fla.); Wright v. Cheatham,
No. 5:20-cv-00232 (M.D. Fla.); Wright v. U.S. Marshal Service,
No. 2:20-cv-00626 (S.D. Ind.).
                                  3
2020, through May 5, 2021, Wright was housed in a cell with

Copeland's "close friends and associates." Dkt. 6 at 4. From the time

he filed his complaint through the date of his most recent filing,

Wright has been housed in solitary confinement. See dkt. 8 at 3

(motion for counsel filed simultaneously with the complaint) ("The

plaintiff is currently . . . being housed under the extreme conditions

of living in administrative segregation."); dkt. 13 at 2 ("The plaintiff is

currently in solitary confinement.").

     Wright also asserts that he has been legally blind for 20 years

because he suffers from keratoconus. 3 Dkt. 6 at 8; dkt. 1-1 at 8.

     In his motion to supplement his complaint, Wright alleges that

an Assistant United States Attorney and the United States Attorney

General allowed private investigators to visit him in prison in 2016.

Dkt. 10 at 3. Shortly after this visit, Wright received two disciplinary

charges against him, which caused him to be placed in solitary

confinement. Id. at 4.



3 "Keratoconus occurs when your cornea—the clear, dome-shaped
front surface of your eye—thins and gradually bulges outward into a
cone    shape."    Mayo    Clinic,  "Keratoconus,"    available  at
www.mayoclinic.org/diseases-conditions/keratoconus/symptoms-
causes/syc-20351352.
                                    4
      II.   Motion for Leave to Proceed In Forma Pauperis

     A prisoner may not bring a civil action proceeding in forma

pauperis if he has, "on 3 or more prior occasions, while incarcerated

or detained in any facility, brought an action or appeal in a court of

the United States that was dismissed on the grounds that it is

frivolous, malicious, or fails to state a claim upon which relief may

be granted, unless the prisoner is under imminent danger of serious

physical injury." 28 U.S.C. § 1915(g).

     When Wright was in state prison in Texas, he brought three or

more actions that were dismissed as frivolous or for failure to state a

claim upon which relief may be granted. See Wright v. West, No. 1:97-

cv-00679, dkts. 24 and 25 (E.D. Tex. July 15, 1999); Wright v.

Dehoyas, No. 1:01-cv-00421, dkts. 7 and 8 (E.D. Tex. Dec. 13, 2001);

Wright v. Webb, No. 7:00-cv-00128, dkts. 9 and 10 (N.D. Tex.

Apr. 29, 2002). He therefore may not bring this action proceeding

in forma pauperis unless he was in imminent danger of serious

physical injury when he filed the complaint. 28 U.S.C. § 1915(g);

see Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003)

("Allegations of past harm do not suffice; the harm must be imminent

or occurring at the time the complaint is filed.").

                                   5
     Wright alleges he is in danger because he is housed in the same

prison as his former co-defendant, Copeland. Dkt. 6 at 4. But he does

not allege that Copeland has any opportunity to commit violence

against him. On the contrary, Wright is housed in administrative

segregation, which he describes as "solitary confinement." Dkt. 8

at 3; dkt. 13 at 2. And although Wright alleges that he was previously

housed in a cell with Copeland's "close friends and associates" for

more than six months, dkt. 6 at 4, he does not allege that those

cellmates ever physically confronted him.

     Wright's allegations do not satisfy the "imminent danger of

serious physical injury" exception. 28 U.S.C. § 1915(g); compare

Jones v. Jeffreys, 798 F. App'x 29, 30−31 (7th Cir. 2020) (allowing

case to proceed under "imminent danger" exception based on

plaintiff's allegation that officers threatened to kill him when he

returned to general population). His motion for leave to proceed

in forma pauperis, dkt. [7], is therefore DENIED.

      Wright asserts that he is indigent, dkt. 7 at 4, and his prisoner

trust account shows that he has insufficient funds to pay the filing

fee for this action, dkt. 13-1. Because Wright cannot proceed in forma



                                  6
pauperis and cannot pay the filing fee, this action will be DISMISSED

without prejudice.

     The Court notes that Wright failed to disclose much of his prior

federal litigation, including the cases that were dismissed as frivolous

or for failure to state a claim upon which relief may be granted. See

dkt. 7 at 3 (motion for leave to proceed in forma pauperis) (disclosing

some of his federal litigation in Florida). Ordinarily, this failure alone

would warrant dismissal. See Sloan v. Lesza, 181 F.3d 857, 859

(7th Cir. 1999). But because more than a decade has passed since

Wright's last § 1915(g) dismissal, the Court will chalk up his failure

to disclose as an innocent mistake. Wright should take care to

disclose his full federal litigation history—especially Wright v. West,

No. 1:97-cv-00679 (E.D. Tex.), Wright v. Dehoyas, No. 1:01-cv-00421

(E.D. Tex.), and Wright v. Webb, No. 7:00-cv-00128 (N.D. Tex.)—if he

ever attempts to bring another federal action proceeding in forma

pauperis.

                      III.   Motions for Counsel

     Usually, the Court must evaluate a plaintiff's request for

counsel with an eye to the future of the case. But because this case

is subject to dismissal for failure to pay the filing fee, the Court will

                                    7
consider whether counsel should be recruited to try to salvage

Wright's request for leave to proceed in forma pauperis.

     Litigants in federal civil cases do not have a constitutional or

statutory right to court-appointed counsel. Walker v. Price, 900 F.3d

933, 938 (7th Cir. 2018). Instead, 28 U.S.C. § 1915(e)(1) gives courts

the authority to "request" counsel. Mallard v. United States District

Court, 490 U.S. 296, 300 (1989).

     Confronted with such a request, the Court must first make a

threshold finding about whether the plaintiff has made a "'reasonable

attempt to obtain counsel or been effectively precluded from doing

so.'" Eagen v. Dempsey, 987 F.3d 667, 682 (7th Cir. 2021) (quoting

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)). If the plaintiff has

made a reasonable attempt, the Court must then determine whether

the plaintiff is competent to litigate the case at its current stage,

considering both the complexity of the case and the plaintiff's

capacity to present it. Id.

     Wright has not shown that he made a reasonable effort to obtain

counsel. He asserts that he tried to get pro bono counsel from

January 2019 to May 2021, but he provides no details or evidence of



                                   8
his efforts. Dkt. 11 at 2; dkt. 12 at 3. For this reason, the requests

for counsel, dkt. [8] and dkt. [11], are DENIED.

     The Court also finds that Wright was competent to move for

leave to proceed in forma pauperis without the assistance of counsel.

Wright logically presented his claims. See dkt. 1; dkt. 6; dkt. 11.

And he showed that he was able to follow the Court's instructions.

See dkt. 5 (directing Wright to file a complaint and motion for leave

to proceed in forma pauperis); dkt. 6 (complaint); dkt. 7 (motion for

leave to proceed in forma pauperis); dkt. 9 (directing Wright to submit

a copy of the transaction history from his prison trust account);

dkt. 13-1 (copy of transaction history from prison trust account).

     Wright asserts that he is illiterate, has an IQ of 79, has an

unspecified learning disability, and has difficulty reading due to his

keratoconus. Dkt. 11 at 2; dkt. 12 at 3. Even if these assertions are

true, Wright's conditions have not prevented him from bringing

numerous federal civil actions over the years and representing

himself in at least one criminal trial. Cf. United States v. Wright,

No. 5:13-cr-00806, dkt. 373 at 85 (criminal sentencing) (court noting

that Wright represented himself at trial and remarking, "I thought

you did an excellent job. . . . I was quite pleasantly surprised at your

                                   9
[rhetorical] skill"). In short, Wright was competent to represent

himself in this brief litigation.

                            IV.     Conclusion

     Wright's motion for leave to proceed in forma pauperis, dkt. [7],

is DENIED. His motions for counsel, dkt. [8] and dkt. [11], are

DENIED. This action is DISMISSED without prejudice based on

Wright's failure to pay the filing fee. Wright's motion to supplement

his complaint, dkt. [10], is DENIED as moot. Final judgment shall

issue by separate entry.

SO ORDERED.

Date: 7/12/2021




Distribution:

MARCUS D. WRIGHT
24986-380
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808




                                     10
